Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 calls for making a rigid polymeric panel in the preamble-- and it naturally follows that the solid polymer formed in the last three lines of the claim is in fact that panel—and that the polymer has a microstructured optical quality feature formed thereon in the last line of the claim.  Perhaps it should be clarified that the solid polymer is in fact the panel in claim 10.  At any rate, it would appear that claim 18 fails to further limit claim 10 in reciting that the solid polymer is in the form of a panel and that the panel has the microstructured surface formed thereon, aspects that are already in claim 10.  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thielman et al 2003/0102591 (see paragraphs 0023-0024, 0040-0042, 0071-0074 and 
Thielman et al (see Fig. 2) discloses the basic claimed continuous casting apparatus for forming a polymeric sheet or panel (see paragraph 0106) and process for forming same using two endless belts/continuously moving members (210, 215) that form between their inside surfaces an embossing cavity with one or both of the belts (paragraph 0073) being provided with a microstructured optical quality tool area to impart to the formed sheet/panel a corresponding microstructured optical quality feature thereon, as well as controlled cooling means (see paragraph 0074) to solidify the formed sheet/panel, the primary reference essentially lacking a container/means for introducing a liquid monomer/polymer into a mold cavity defined by the continuously moving members.  Ie, the primary reference embosses thermoplastic sheeting which is solid upon introduction into the apparatus rather than casting from a liquid starting material.  Kato et al discloses that it is well known in the art to form continuous polymeric sheet products by casting a liquid monomer/polymer between two endless belts/members that cooperate to form a mold cavity therebetween and polymerize the monomer/polymer to solidify same and form the sheet.  It would have been entirely obvious to one of ordinary skill in the art at the time of filing to have modified the operation of the primary reference by using a container to feed liquid monomer/polymer starting material into a mold formed between the two endless belts as taught in Kato et al in lieu of feeding a preformed sheet that is to be softened and embossed between the belts as taught in Thielman et al dependent on the exact form of starting material desired and employed.  Ie, the use of solid material which must be softened to be embossed as in Thielman et al or liquid 
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742